Exhibit 10.7

 

[FORM OF SELLER PLEDGE AND SECURITY]

 

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE SUBORDINATION
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THE SUBORDINATION AGREEMENT, DATED AS OF                        , 2008, BY AND
AMONG INTERLACHEN CONVERTIBLE INVESTMENTS LIMITED, IN ITS CAPACITY AS COLLATERAL
AGENT (PURSUANT TO THE SECURITIES PURCHASE AGREEMENT, DATED
                       , 2008, FOR THE PURCHASERS WHO ARE FROM TIME TO TIME
PARTIES TO THERETO) AND THE SECURED PARTY (AS DEFINED HEREIN).

 

PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of                 
    , 2008  (the “Effective Date”), made by Answers Corporation, a Delaware
corporation (“Answers”), and each of its existing subsidiaries named on the
signature pages hereto (collectively, the “Existing Subsidiaries”) and each
other subsidiary of Answers hereafter becoming party hereto (together with
Answers and the Existing Subsidiaries, each a “Grantor” and, collectively, the
“Grantors”), in favor of Brian Kariger and Daniel Fierro (collectively, the
“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Answers has entered into that certain Securities Purchase Agreement,
dated as of                 , 2008 (the “Securities Purchase Agreement”), by and
among Answers, the Purchasers and Interlachen Convertible Investments Limited,
in its capacity as Senior Agent (all as defined therein) pursuant to which
Answers has agreed to sell, and the Purchasers have agreed to purchase, the
Notes to be issued pursuant thereto.

 

WHEREAS, the Notes are to be senior obligations and will be secured by a first
priority perfected security interest, in all of the assets of Answers, as
evidenced by a pledge and security agreement (as amended or modified from time
to time in accordance with its terms, the “Senior Pledge and Security
Agreement”).

 

WHEREAS, Answers and the Secured Party have entered into the Amended and
Restated Purchase Agreement, dated as of the date hereof (as amended or modified
from time to time in accordance with its terms, the “Purchase Agreement”),
pursuant to which  Answers may elect to hold back the Escrow Amount (as defined
therein) in consideration for its promise to pay to the Secured Party the
aggregate principal amount of $10,000,000 less any amount due by the Secured
Party to Answers under Sections 1.2 and 9 thereof (such amount, if any, together
with interest accruing thereon, the “Seller Holdback”) and the grant of the
security interest as set forth herein;

 

WHEREAS, each of the Existing Subsidiaries is a wholly-owned Subsidiary of
Answers and will derive substantial benefits from the execution and consummation
of the Purchase Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each of the Existing Subsidiaries and each other Grantor has determined
that the execution, delivery and performance of this Agreement directly
benefits, and are in the best interest of Answers; and

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Party to perform under the Purchase Agreement,
each Grantor agrees with the Secured Party as follows:

 


SECTION 1.  DEFINITIONS.


 


(A)           ALL TERMS USED IN THIS AGREEMENT AND THE RECITALS HERETO WHICH ARE
DEFINED IN ARTICLES 8 OR 9 OF THE UNIFORM COMMERCIAL CODE (THE “CODE”) AS IN
EFFECT FROM TIME TO TIME IN THE STATE OF NEW YORK, AND WHICH ARE NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANINGS HEREIN AS SET FORTH THEREIN;
PROVIDED THAT TERMS USED HEREIN WHICH ARE DEFINED IN THE CODE AS IN EFFECT IN
THE STATE OF NEW YORK ON THE DATE HEREOF SHALL CONTINUE TO HAVE THE SAME MEANING
NOTWITHSTANDING ANY REPLACEMENT OR AMENDMENT OF SUCH STATUTE EXCEPT AS THE
SECURED PARTY MAY OTHERWISE DETERMINE.


 


(B)           THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS PROVIDED
FOR IN THE CODE:  “ACCOUNTS”, “CASH PROCEEDS”, “CHATTEL PAPER”, “COMMERCIAL TORT
CLAIM”, “COMMODITY ACCOUNT”, “COMMODITY CONTRACTS”, “DEPOSIT ACCOUNT”,
“DOCUMENTS”, “EQUIPMENT”, “FIXTURES”, “GENERAL INTANGIBLES”, “GOODS”,
“INSTRUMENTS”, “INVENTORY”, “INVESTMENT PROPERTY”, “LETTER-OF-CREDIT RIGHTS”,
“NONCASH PROCEEDS”, “PAYMENT INTANGIBLES”, “PROCEEDS”, “PROMISSORY NOTES”,
“SECURITY”, “RECORD”, “SECURITY ACCOUNT”, “SOFTWARE”, AND “SUPPORTING
OBLIGATIONS”.


 


(C)           AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS INDICATED BELOW, SUCH MEANINGS TO BE APPLICABLE EQUALLY TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS:


 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

“Event of Default” means (i) the failure by Answers to pay any amounts when due
in respect of the Seller Holdback, or (iii) the breach of any representation,
warranty or covenant by any Grantor under this Agreement.

 

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

 

“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any Lien created by
operation of law, such as materialmen’s liens, mechanics’ liens and other
similar liens, arising in the ordinary course of business with respect to a
liability that is not yet due or delinquent or that are being contested in good
faith by appropriate proceedings, (iv) Liens granted hereunder securing the
Obligations; (v) leases or subleases and licenses and sublicenses granted to
others in the ordinary course of the Grantors’ business, not interfering in any
material respect with the business of a Grantor, (vi) Liens granted in favor of
the Senior Agent (as defined in the Subordination Agreement) and its respective
successors and assigns, and (vii) the Liens in favor of UBank Ltd. on money
deposited in a bank account disclosed to the Holder held in the name of GuruNet
Israel Ltd., provided that such Liens are not on assets with a value exceeding
$350,000 in the aggregate.

 

--------------------------------------------------------------------------------


 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 

“Transaction Documents” means the Purchase Agreement and this Agreement and any
other document, instrument, mortgage or agreement now existing or in the future
entered into evidencing, documenting, securing, or otherwise relating to the
Obligations or the Collateral.

 


SECTION 2.  GRANT OF SECURITY INTEREST.  AS COLLATERAL SECURITY FOR ALL OF THE
“OBLIGATIONS” (AS DEFINED IN SECTION 3 HEREOF), AS OF THE EFFECTIVE DATE, EACH
GRANTOR PLEDGES AND ASSIGNS TO THE SECURED PARTY, AND GRANTS TO THE SECURED
PARTY A CONTINUING SECURITY INTEREST IN, ALL PERSONAL PROPERTY OF SUCH GRANTOR,
WHEREVER LOCATED AND WHETHER NOW OR HEREAFTER EXISTING AND WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OF EVERY KIND AND DESCRIPTION, TANGIBLE OR INTANGIBLE
(COLLECTIVELY, THE “COLLATERAL”), INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 


(A)           ALL ACCOUNTS;


 


(B)           ALL CHATTEL PAPER (WHETHER TANGIBLE OR ELECTRONIC);


 


(C)           THE COMMERCIAL TORT CLAIMS SPECIFIED ON SCHEDULE VI HERETO;


 


(D)           ALL DEPOSIT ACCOUNTS (INCLUDING, WITHOUT LIMITATION, ALL CASH, AND
ALL OTHER PROPERTY FROM TIME TO TIME DEPOSITED THEREIN AND THE MONIES AND
PROPERTY IN THE POSSESSION OR UNDER THE CONTROL OF THE SECURED PARTY OR BUYER OR
ANY AFFILIATE, REPRESENTATIVE, AGENT OR CORRESPONDENT OF THE SECURED PARTY OR
BUYER;


 


(E)           ALL DOCUMENTS;


 


(F)            ALL EQUIPMENT;

 

--------------------------------------------------------------------------------


 


(G)           ALL FIXTURES;


 


(H)           ALL GENERAL INTANGIBLES (INCLUDING, WITHOUT LIMITATION, ALL
PAYMENT INTANGIBLES);


 


(I)            ALL GOODS;


 


(J)            ALL INSTRUMENTS (INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES
AND EACH CERTIFICATED SECURITY);


 


(K)           ALL INVENTORY;


 


(L)            ALL INVESTMENT PROPERTY;


 


(M)          ALL COPYRIGHTS, PATENTS AND TRADEMARKS, AND ALL LICENSES;


 


(N)           ALL LETTER-OF-CREDIT RIGHTS;


 


(O)           ALL SUPPORTING OBLIGATIONS;


 


(P)           ALL OTHER TANGIBLE AND INTANGIBLE PERSONAL PROPERTY OF SUCH
GRANTOR (WHETHER OR NOT SUBJECT TO THE CODE), INCLUDING, WITHOUT LIMITATION, ALL
BANK AND OTHER ACCOUNTS AND ALL CASH AND ALL INVESTMENTS THEREIN, ALL PROCEEDS,
PRODUCTS, OFFSPRING, ACCESSIONS, RENTS, PROFITS, INCOME, BENEFITS, SUBSTITUTIONS
AND REPLACEMENTS OF AND TO ANY OF THE PROPERTY OF SUCH GRANTOR DESCRIBED IN THE
PRECEDING CLAUSES OF THIS SECTION 2 (INCLUDING, WITHOUT LIMITATION, ANY PROCEEDS
OF INSURANCE THEREON AND ALL CAUSES OF ACTION, CLAIMS AND WARRANTIES NOW OR
HEREAFTER HELD BY SUCH GRANTOR IN RESPECT OF ANY OF THE ITEMS LISTED ABOVE), AND
ALL BOOKS, CORRESPONDENCE, FILES AND OTHER RECORDS, INCLUDING, WITHOUT
LIMITATION, ALL TAPES, DESKS, CARDS, SOFTWARE, DATA AND COMPUTER PROGRAMS IN THE
POSSESSION OR UNDER THE CONTROL OF SUCH GRANTOR OR ANY OTHER PERSON FROM TIME TO
TIME ACTING FOR SUCH GRANTOR THAT AT ANY TIME EVIDENCE OR CONTAIN INFORMATION
RELATING TO ANY OF THE PROPERTY DESCRIBED IN THE PRECEDING CLAUSES OF THIS
SECTION 2 OR ARE OTHERWISE NECESSARY OR HELPFUL IN THE COLLECTION OR REALIZATION
THEREOF; AND


 


(Q)           ALL PROCEEDS, INCLUDING ALL CASH PROCEEDS AND NONCASH PROCEEDS,
AND PRODUCTS OF ANY AND ALL OF THE FOREGOING COLLATERAL;

IN EACH CASE HOWSOEVER SUCH GRANTOR’S INTEREST THEREIN MAY ARISE OR APPEAR
(WHETHER BY OWNERSHIP, SECURITY INTEREST, CLAIM OR OTHERWISE).


 


SECTION 3.  SECURITY FOR OBLIGATIONS.  THE SECURITY INTEREST CREATED AS OF THE
EFFECTIVE DATE IN THE COLLATERAL CONSTITUTES CONTINUING COLLATERAL SECURITY FOR
THE PAYMENT BY ANSWERS, AS AND WHEN DUE AND PAYABLE, OF ALL AMOUNTS FROM TIME TO
TIME OWING (IF ANY) BY IT IN RESPECT OF THE SELLER HOLDBACK (COLLECTIVELY, THE
“OBLIGATIONS”).


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  EACH GRANTOR REPRESENTS AND
WARRANTS AS OF THE EFFECTIVE DATE AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


(A)           SCHEDULE I HERETO SETS FORTH (I) THE EXACT LEGAL NAME OF SUCH
GRANTOR, AND (II) THE ORGANIZATIONAL IDENTIFICATION NUMBER OF SUCH GRANTOR OR
STATES THAT NO SUCH ORGANIZATIONAL IDENTIFICATION NUMBER EXISTS.


 


(B)           THERE IS NO PENDING OR WRITTEN NOTICE THREATENING ANY ACTION,
SUIT, PROCEEDING OR CLAIM AFFECTING SUCH GRANTOR BEFORE ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRATOR, OR ANY ORDER, JUDGMENT OR AWARD BY ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR, THAT MAY ADVERSELY AFFECT THE GRANT BY SUCH GRANTOR, OR
THE PERFECTION, OF THE SECURITY INTEREST PURPORTED TO BE CREATED HEREBY IN THE
COLLATERAL, OR THE EXERCISE BY THE SECURED PARTY OF ANY OF ITS RIGHTS OR
REMEDIES HEREUNDER.


 


(C)           ALL FEDERAL, STATE AND LOCAL TAX RETURNS AND OTHER REPORTS
REQUIRED BY APPLICABLE LAW TO BE FILED BY SUCH GRANTOR HAVE BEEN FILED, OR
EXTENSIONS HAVE BEEN OBTAINED, AND ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES IMPOSED UPON SUCH GRANTOR OR ANY PROPERTY OF SUCH GRANTOR (INCLUDING,
WITHOUT LIMITATION, ALL FEDERAL INCOME AND SOCIAL SECURITY TAXES ON EMPLOYEES’
WAGES) AND WHICH HAVE BECOME DUE AND PAYABLE ON OR PRIOR TO THE DATE HEREOF HAVE
BEEN PAID, EXCEPT TO THE EXTENT CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS
WHICH STAY THE IMPOSITION OF ANY PENALTY, FINE OR LIEN RESULTING FROM THE
NON-PAYMENT THEREOF AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET
ASIDE FOR THE PAYMENT THEREOF IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED (“GAAP”).


 


(D)           ALL EQUIPMENT, FIXTURES, GOODS AND INVENTORY OF SUCH GRANTOR NOW
EXISTING ARE, AND ALL EQUIPMENT, FIXTURES, GOODS AND INVENTORY OF SUCH GRANTOR
HEREAFTER EXISTING WILL BE, LOCATED AND/OR BASED AT THE ADDRESSES SPECIFIED
THEREFOR IN SCHEDULE III HERETO, EXCEPT THAT SUCH GRANTOR WILL GIVE THE SECURED
PARTY NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE OF THE LOCATION
OF ANY SUCH COLLATERAL, OTHER THAN TO LOCATIONS SET FORTH ON SCHEDULE III AND
WITH RESPECT TO WHICH THE SECURED PARTY HAS FILED FINANCING STATEMENTS AND
OTHERWISE FULLY PERFECTED ITS LIENS THEREON.  SUCH GRANTOR’S CHIEF PLACE OF
BUSINESS AND CHIEF EXECUTIVE OFFICE, THE PLACE WHERE SUCH GRANTOR KEEPS ITS
RECORDS CONCERNING ACCOUNTS AND ALL ORIGINALS OF ALL CHATTEL PAPER ARE LOCATED
AT THE ADDRESSES SPECIFIED THEREFOR IN SCHEDULE III HERETO.  NONE OF THE
ACCOUNTS IS EVIDENCED BY PROMISSORY NOTES OR OTHER INSTRUMENTS.  SET FORTH IN
SCHEDULE IV HERETO IS A COMPLETE AND ACCURATE LIST, AS OF THE DATE OF THIS
AGREEMENT, OF (I) EACH PROMISSORY NOTE, SECURITY AND OTHER INSTRUMENT OWNED BY
EACH GRANTOR AND (II) EACH DEPOSIT ACCOUNT, SECURITIES ACCOUNT AND COMMODITIES
ACCOUNT OF EACH GRANTOR, TOGETHER WITH THE NAME AND ADDRESS OF EACH INSTITUTION
AT WHICH EACH SUCH ACCOUNT IS MAINTAINED, THE ACCOUNT NUMBER FOR EACH SUCH
ACCOUNT AND A DESCRIPTION OF THE PURPOSE OF EACH SUCH ACCOUNT.  SET FORTH IN
SCHEDULE II HERETO IS A COMPLETE AND CORRECT LIST OF EACH TRADE NAME USED BY
EACH GRANTOR AND THE NAME OF, AND EACH TRADE NAME USED BY, EACH PERSON FROM
WHICH SUCH GRANTOR HAS ACQUIRED ANY SUBSTANTIAL PART OF THE COLLATERAL.


 


(E)           SUCH GRANTOR HAS DELIVERED TO THE SECURED PARTY COMPLETE AND
CORRECT COPIES OF EACH LICENSE DESCRIBED IN SCHEDULE II HERETO, INCLUDING ALL
SCHEDULES AND EXHIBITS THERETO, WHICH REPRESENTS ALL OF THE LICENSES EXISTING ON
THE DATE OF THIS AGREEMENT.  EACH SUCH LICENSE SETS FORTH THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES THERETO RELATING TO THE SUBJECT MATTER THEREOF,
AND THERE ARE NO OTHER AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS, WRITTEN OR
ORAL, RELATING TO THE MATTERS COVERED THEREBY OR THE RIGHTS OF SUCH GRANTOR OR
ANY OF ITS AFFILIATES IN RESPECT THEREOF.  EACH MATERIAL LICENSE NOW EXISTING
IS, AND ANY MATERIAL LICENSE

 

--------------------------------------------------------------------------------


 


ENTERED INTO IN THE FUTURE WILL BE, THE LEGAL, VALID AND BINDING OBLIGATION OF
THE PARTIES THERETO, ENFORCEABLE AGAINST SUCH PARTIES IN ACCORDANCE WITH ITS
TERMS.  NO DEFAULT UNDER ANY MATERIAL LICENSE BY ANY SUCH PARTY HAS OCCURRED,
NOR DOES ANY DEFENSE, OFFSET, DEDUCTION OR COUNTERCLAIM EXIST THEREUNDER IN
FAVOR OF ANY SUCH PARTY.


 


(F)            SUCH GRANTOR OWNS AND CONTROLS, OR OTHERWISE POSSESSES ADEQUATE
RIGHTS TO USE, ALL TRADEMARKS, PATENTS AND COPYRIGHTS, WHICH ARE THE ONLY
TRADEMARKS, PATENTS, COPYRIGHTS, INVENTIONS, TRADE SECRETS, PROPRIETARY
INFORMATION AND TECHNOLOGY, KNOW-HOW, FORMULAE, RIGHTS OF PUBLICITY NECESSARY TO
CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS CONDUCTED AS OF THE
DATE HEREOF.  SCHEDULE II HERETO SETS FORTH A TRUE AND COMPLETE LIST OF ALL
REGISTERED COPYRIGHTS, ISSUED PATENTS, TRADEMARKS (INCLUDING, WITHOUT
LIMITATION, ANY INTERNET DOMAIN NAMES AND THE REGISTRAR OF EACH SUCH INTERNET
DOMAIN NAME), AND LICENSES ANNUALLY OWNED OR USED BY SUCH GRANTOR AS OF THE DATE
HEREOF.  TO THE BEST KNOWLEDGE OF EACH GRANTOR, ALL SUCH INTELLECTUAL PROPERTY
OF SUCH GRANTOR IS SUBSISTING AND IN FULL FORCE AND EFFECT, HAS NOT BEEN
ADJUDGED INVALID OR UNENFORCEABLE, IS VALID AND ENFORCEABLE AND HAS NOT BEEN
ABANDONED IN WHOLE OR IN PART.  EXCEPT AS SET FORTH IN SCHEDULE II, NO SUCH
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISING AGREEMENT. 
SUCH GRANTOR HAS NO KNOWLEDGE OF ANY CONFLICT WITH THE RIGHTS OF OTHERS TO ANY
INTELLECTUAL PROPERTY AND, TO THE BEST KNOWLEDGE OF SUCH GRANTOR, SUCH GRANTOR
IS NOT NOW INFRINGING OR IN CONFLICT WITH ANY SUCH RIGHTS OF OTHERS IN ANY
MATERIAL RESPECT, AND TO THE BEST KNOWLEDGE OF SUCH GRANTOR, NO OTHER PERSON IS
NOW INFRINGING OR IN CONFLICT IN ANY MATERIAL RESPECT WITH ANY SUCH PROPERTIES,
ASSETS AND RIGHTS OWNED OR USED BY SUCH GRANTOR.  SUCH GRANTOR HAS NOT RECEIVED
ANY NOTICE THAT IT IS VIOLATING OR HAS VIOLATED THE TRADEMARKS, PATENTS,
COPYRIGHTS, INVENTIONS, TRADE SECRETS, PROPRIETARY INFORMATION AND TECHNOLOGY,
KNOW-HOW, FORMULAE, RIGHTS OF PUBLICITY OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY.


 


(G)           SUCH GRANTOR IS AND WILL BE AT ALL TIMES THE SOLE AND EXCLUSIVE
OWNER OF, OR OTHERWISE HAS AND WILL HAVE ADEQUATE RIGHTS IN, THE COLLATERAL FREE
AND CLEAR OF ANY LIENS, EXCEPT FOR PERMITTED LIENS ON ANY COLLATERAL.  NO
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL
OR ANY PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OR FILING OFFICE
EXCEPT (A) SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE SECURED PARTY RELATING TO
THIS AGREEMENT, AND (B) SUCH AS MAY HAVE BEEN FILED TO PERFECT ANY LIENS WITH
RESPECT TO THE CURRENT CREDIT FACILITY.


 


(H)           THE EXERCISE BY THE SECURED PARTY OF ANY OF ITS RIGHTS AND
REMEDIES HEREUNDER WILL NOT CONTRAVENE ANY LAW OR ANY CONTRACTUAL RESTRICTION
BINDING ON OR OTHERWISE AFFECTING SUCH GRANTOR OR ANY OF ITS PROPERTIES AND WILL
NOT RESULT IN OR REQUIRE THE CREATION OF ANY LIEN, UPON OR WITH RESPECT TO ANY
OF ITS PROPERTIES.


 


(I)            NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER REGULATORY BODY, OR ANY
OTHER PERSON, IS REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR, OR THE PERFECTION,
OF THE SECURITY INTEREST PURPORTED TO BE CREATED HEREBY IN THE COLLATERAL, OR
(II) THE EXERCISE BY THE SECURED PARTY OF ANY OF ITS RIGHTS AND REMEDIES
HEREUNDER, EXCEPT (A) FOR THE FILING UNDER THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE APPLICABLE JURISDICTION OF THE FINANCING STATEMENTS, ALL OF WHICH
FINANCING STATEMENTS, HAVE BEEN DULY FILED AND ARE IN FULL FORCE AND EFFECT,
(B) WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST CREATED HEREBY IN
THE INTELLECTUAL PROPERTY, FOR THE RECORDING OF THE APPROPRIATE ASSIGNMENT FOR
SECURITY, SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, AS APPLICABLE, IN THE

 

--------------------------------------------------------------------------------


 


UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE,
AS APPLICABLE, AND (C) WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST
CREATED HEREBY IN FOREIGN INTELLECTUAL PROPERTY AND LICENSES, FOR REGISTRATIONS
AND FILINGS IN JURISDICTIONS LOCATED OUTSIDE OF THE UNITED STATES AND COVERING
RIGHTS IN SUCH JURISDICTIONS RELATING TO THE INTELLECTUAL PROPERTY AND LICENSES.


 


(J)            THIS AGREEMENT CREATES IN FAVOR OF THE SECURED PARTY A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL, AS SECURITY FOR THE
OBLIGATIONS.  THE SECURED PARTY’S HAVING POSSESSION OF ALL INSTRUMENTS AND CASH
CONSTITUTING COLLATERAL FROM TIME TO TIME, THE RECORDING OF THE APPROPRIATE
ASSIGNMENT FOR SECURITY EXECUTED PURSUANT HERETO IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, AND THE
FILING OF THE FINANCING STATEMENTS AND THE OTHER FILINGS AND RECORDINGS, AS
APPLICABLE, DESCRIBED IN SCHEDULE V HERETO AND, WITH RESPECT TO THE INTELLECTUAL
PROPERTY HEREAFTER EXISTING AND NOT COVERED BY AN APPROPRIATE ASSIGNMENT FOR
SECURITY, THE RECORDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, OF APPROPRIATE INSTRUMENTS OF
ASSIGNMENT, RESULT IN THE PERFECTION OF SUCH SECURITY INTERESTS.  SUCH SECURITY
INTERESTS ARE, OR IN THE CASE OF COLLATERAL IN WHICH SUCH GRANTOR OBTAINS RIGHTS
AFTER THE DATE HEREOF, WILL BE, PERFECTED, FIRST PRIORITY SECURITY INTERESTS,
SUBJECT ONLY TO PERMITTED LIENS AND THE RECORDING OF SUCH INSTRUMENTS OF
ASSIGNMENT.  SUCH RECORDINGS AND FILINGS AND ALL OTHER ACTION NECESSARY OR
DESIRABLE TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY TAKEN,
EXCEPT FOR THE SECURED PARTY’S HAVING POSSESSION OF INSTRUMENTS AND CASH
CONSTITUTING COLLATERAL AFTER THE DATE HEREOF AND THE OTHER FILINGS AND
RECORDATIONS DESCRIBED IN SECTION 4(L) HEREOF.


 


(K)           AS OF THE DATE HEREOF, SUCH GRANTOR DOES NOT HOLD ANY COMMERCIAL
TORT CLAIMS NOR IS AWARE OF ANY SUCH PENDING CLAIMS, EXCEPT FOR SUCH CLAIMS
DESCRIBED IN SCHEDULE VI.


 


(L)            EACH OF THE EXISTING SUBSIDIARIES IS A WHOLLY-OWNED SUBSIDIARY OF
ANSWERS AND ARE THE ONLY SUBSIDIARIES OF ANSWERS, AS OF THE DATE HEREOF.


 


SECTION 5.  COVENANTS AS TO THE COLLATERAL.  FROM THE EFFECTIVE DATE AND SO LONG
AS ANY OF THE OBLIGATIONS SHALL REMAIN OUTSTANDING, UNLESS THE SECURED PARTY
SHALL OTHERWISE CONSENT IN WRITING:


 


(A)           FURTHER ASSURANCES.  EACH GRANTOR WILL AT ITS EXPENSE, AT ANY TIME
AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE ALL FURTHER ACTION THAT THE SECURED PARTY MAY REASONABLY
REQUEST IN ORDER TO:  (I) PERFECT AND PROTECT THE SECURITY INTEREST PURPORTED TO
BE CREATED HEREBY; (II) ENABLE THE SECURED PARTY TO EXERCISE AND ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER IN RESPECT OF THE COLLATERAL; OR (III) OTHERWISE
EFFECT THE PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION: 
(A) MARKING CONSPICUOUSLY ALL CHATTEL PAPER AND EACH LICENSE AND, AT THE REQUEST
OF THE SECURED PARTY, EACH OF ITS RECORDS PERTAINING TO THE COLLATERAL WITH A
LEGEND, IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY, INDICATING THAT
SUCH CHATTEL PAPER, LICENSE OR COLLATERAL IS SUBJECT TO THE SECURITY INTEREST
CREATED HEREBY, (B)  DELIVERING AND PLEDGING TO THE SECURED PARTY HEREUNDER EACH
PROMISSORY NOTE, SECURITY, CHATTEL PAPER OR OTHER INSTRUMENT, NOW OR HEREAFTER
OWNED BY SUCH GRANTOR, DULY ENDORSED AND ACCOMPANIED BY EXECUTED INSTRUMENTS OF
TRANSFER OR ASSIGNMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED
PARTY, (C) EXECUTING AND FILING (TO THE EXTENT, IF

 

--------------------------------------------------------------------------------


 


ANY, THAT SUCH GRANTOR’S SIGNATURE IS REQUIRED THEREON) OR AUTHENTICATING THE
FILING OF, SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, AS
MAY BE NECESSARY OR DESIRABLE OR THAT THE SECURED PARTY MAY REQUEST IN ORDER TO
PERFECT AND PRESERVE THE SECURITY INTEREST PURPORTED TO BE CREATED HEREBY,
(D) FURNISHING TO THE SECURED PARTY FROM TIME TO TIME STATEMENTS AND SCHEDULES
FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS IN
CONNECTION WITH THE COLLATERAL IN EACH CASE AS THE SECURED PARTY MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL, (E) IF ANY COLLATERAL SHALL BE IN THE
POSSESSION OF A THIRD PARTY, NOTIFYING SUCH PERSON OF THE SECURED PARTY’S
SECURITY INTEREST CREATED HEREBY AND OBTAINING A WRITTEN ACKNOWLEDGMENT FROM
SUCH PERSON THAT SUCH PERSON HOLDS POSSESSION OF THE COLLATERAL FOR THE BENEFIT
OF THE SECURED PARTY, WHICH SUCH WRITTEN ACKNOWLEDGEMENT SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE SECURED PARTY, (F) IF AT ANY TIME AFTER THE DATE
HEREOF, SUCH GRANTOR ACQUIRES OR HOLDS ANY COMMERCIAL TORT CLAIM, PROMPTLY
NOTIFYING THE SECURED PARTY IN A WRITING SIGNED BY SUCH GRANTOR SETTING FORTH A
BRIEF DESCRIPTION OF SUCH COMMERCIAL TORT CLAIM AND GRANTING TO THE SECURED
PARTY A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, WHICH WRITING
SHALL INCORPORATE THE PROVISIONS HEREOF AND SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE SECURED PARTY, (G) UPON THE ACQUISITION AFTER THE DATE
HEREOF BY SUCH GRANTOR OF ANY MOTOR VEHICLE OR OTHER EQUIPMENT SUBJECT TO A
CERTIFICATE OF TITLE OR OWNERSHIP (OTHER THAN A MOTOR VEHICLE OR EQUIPMENT THAT
IS SUBJECT TO A PURCHASE MONEY SECURITY INTEREST), CAUSING THE SECURED PARTY TO
BE LISTED AS THE LIENHOLDER ON SUCH CERTIFICATE OF TITLE OR OWNERSHIP AND
DELIVERING EVIDENCE OF THE SAME TO THE SECURED PARTY; AND (H) TAKING ALL ACTIONS
REQUIRED BY ANY EARLIER VERSIONS OF THE UNIFORM COMMERCIAL CODE OR BY OTHER LAW,
AS APPLICABLE, IN ANY RELEVANT UNIFORM COMMERCIAL CODE JURISDICTION, OR BY OTHER
LAW AS APPLICABLE IN ANY FOREIGN JURISDICTION.


 


(B)           LOCATION OF EQUIPMENT AND INVENTORY.  EACH GRANTOR WILL KEEP THE
EQUIPMENT AND INVENTORY AT THE LOCATIONS SPECIFIED THEREFOR IN
SECTION 4(G) HEREOF OR, UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO THE SECURED PARTY ACCOMPANIED BY A NEW SCHEDULE V HERETO INDICATING
EACH NEW LOCATION OF THE EQUIPMENT AND INVENTORY, AT SUCH OTHER LOCATIONS IN THE
UNITED STATES.


 


(C)           CONDITION OF EQUIPMENT.  EACH GRANTOR WILL MAINTAIN OR CAUSE THE
EQUIPMENT (NECESSARY OR USEFUL TO ITS BUSINESS) TO BE MAINTAINED AND PRESERVED
IN GOOD CONDITION, REPAIR AND WORKING ORDER, ORDINARY WEAR AND TEAR EXCEPTED,
AND WILL FORTHWITH, OR IN THE CASE OF ANY LOSS OR DAMAGE TO ANY EQUIPMENT OF
SUCH GRANTOR WITHIN A COMMERCIALLY REASONABLE TIME AFTER THE OCCURRENCE THEREOF,
MAKE OR CAUSE TO BE MADE ALL REPAIRS, REPLACEMENTS AND OTHER IMPROVEMENTS IN
CONNECTION THEREWITH WHICH ARE NECESSARY OR DESIRABLE, CONSISTENT WITH PAST
PRACTICE, OR WHICH THE SECURED PARTY MAY REQUEST TO SUCH END.  SUCH GRANTOR WILL
PROMPTLY FURNISH TO THE SECURED PARTY A STATEMENT DESCRIBING IN REASONABLE
DETAIL ANY SUCH LOSS OR DAMAGE IN EXCESS OF $250,000 TO ANY EQUIPMENT.


 


(D)           TAXES, ETC.  EACH GRANTOR AGREES TO PAY PROMPTLY WHEN DUE ALL
PROPERTY AND OTHER TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED
UPON, AND ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, MATERIALS AND SUPPLIES)
AGAINST, THE EQUIPMENT AND INVENTORY, EXCEPT TO THE EXTENT THE VALIDITY THEREOF
IS BEING CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS WHICH STAY THE IMPOSITION
OF ANY PENALTY, FINE OR LIEN RESULTING FROM THE NON-PAYMENT THEREOF AND WITH
RESPECT TO WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN SET ASIDE
FOR THE PAYMENT THEREOF.

 

--------------------------------------------------------------------------------


 


(E)           INSURANCE.


 


(I)            EACH GRANTOR WILL, AT ITS OWN EXPENSE, MAINTAIN INSURANCE
(INCLUDING, WITHOUT LIMITATION, COMMERCIAL GENERAL LIABILITY AND PROPERTY
INSURANCE) WITH RESPECT TO THE EQUIPMENT AND INVENTORY IN SUCH AMOUNTS, AGAINST
SUCH RISKS, IN SUCH FORM AND WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES
OR ASSOCIATIONS AS IS REQUIRED BY ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION
WITH RESPECT THERETO OR AS IS CARRIED GENERALLY IN ACCORDANCE WITH SOUND
BUSINESS PRACTICE BY COMPANIES IN SIMILAR BUSINESSES SIMILARLY SITUATED AND IN
ANY EVENT, IN AMOUNT, ADEQUACY AND SCOPE REASONABLY SATISFACTORY TO THE SECURED
PARTY.  EACH SUCH POLICY FOR LIABILITY INSURANCE SHALL PROVIDE FOR ALL LOSSES TO
BE PAID ON BEHALF OF THE SECURED PARTY AND SUCH GRANTOR AS THEIR RESPECTIVE
INTERESTS MAY APPEAR, AND EACH POLICY FOR PROPERTY DAMAGE INSURANCE SHALL
PROVIDE FOR ALL LOSSES TO BE ADJUSTED WITH, AND PAID DIRECTLY TO, THE SECURED
PARTY.  EACH SUCH POLICY SHALL IN ADDITION (A) NAME THE SECURED PARTY AS AN
ADDITIONAL INSURED PARTY THEREUNDER (WITHOUT ANY REPRESENTATION OR WARRANTY BY
OR OBLIGATION UPON THE SECURED PARTY) AS THEIR INTERESTS MAY APPEAR, (B) CONTAIN
AN AGREEMENT BY THE INSURER THAT ANY LOSS THEREUNDER SHALL BE PAYABLE TO THE
SECURED PARTY ON ITS OWN ACCOUNT NOTWITHSTANDING ANY ACTION, INACTION OR BREACH
OF REPRESENTATION OR WARRANTY BY SUCH GRANTOR, (C) PROVIDE THAT THERE SHALL BE
NO RECOURSE AGAINST THE SECURED PARTY FOR PAYMENT OF PREMIUMS OR OTHER AMOUNTS
WITH RESPECT THERETO, AND (D) PROVIDE THAT AT LEAST 30 DAYS’ PRIOR WRITTEN
NOTICE OF CANCELLATION, LAPSE, EXPIRATION OR OTHER ADVERSE CHANGE SHALL BE GIVEN
TO THE SECURED PARTY BY THE INSURER.  SUCH GRANTOR WILL, IF SO REQUESTED BY THE
SECURED PARTY, DELIVER TO THE SECURED PARTY ORIGINAL OR DUPLICATE POLICIES OF
SUCH INSURANCE AND, AS OFTEN AS THE SECURED PARTY MAY REASONABLY REQUEST, A
REPORT OF A REPUTABLE INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE.  SUCH
GRANTOR WILL ALSO, AT THE REQUEST OF THE SECURED PARTY, EXECUTE AND DELIVER
INSTRUMENTS OF ASSIGNMENT OF SUCH INSURANCE POLICIES AND CAUSE THE RESPECTIVE
INSURERS TO ACKNOWLEDGE NOTICE OF SUCH ASSIGNMENT.


 


(II)           REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY A
GRANTOR PURSUANT TO THIS SECTION 5(E) MAY BE PAID DIRECTLY TO THE PERSON WHO
SHALL HAVE INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN THE CASE OF ANY
LOSS INVOLVING DAMAGE TO EQUIPMENT OR INVENTORY, ANY PROCEEDS OF INSURANCE
MAINTAINED BY A GRANTOR PURSUANT TO THIS SECTION 5(E) SHALL BE PAID TO THE
SECURED PARTY (EXCEPT AS TO WHICH PARAGRAPH (III) OF THIS SECTION 5(E) IS NOT
APPLICABLE), SUCH GRANTOR WILL MAKE OR CAUSE TO BE MADE THE NECESSARY REPAIRS TO
OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY, AND ANY PROCEEDS OF INSURANCE
MAINTAINED BY SUCH GRANTOR PURSUANT TO THIS SECTION 5(E) SHALL BE PAID BY THE
SECURED PARTY TO SUCH GRANTOR AS REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR
REPLACEMENTS.


 


(III)          ALL INSURANCE PAYMENTS IN RESPECT OF SUCH EQUIPMENT OR INVENTORY
SHALL BE PAID TO THE SECURED PARTY AND APPLIED AS SPECIFIED IN
SECTION 7(B) HEREOF.


 


(F)            PROVISIONS CONCERNING THE ACCOUNTS AND THE LICENSES.


 


(I)            EACH GRANTOR WILL (A) GIVE THE SECURED PARTY AT LEAST 30 DAYS’
PRIOR WRITTEN NOTICE OF ANY CHANGE IN SUCH GRANTOR’S NAME, IDENTITY OR
ORGANIZATIONAL STRUCTURE, (B) MAINTAIN ITS JURISDICTION OF INCORPORATION AS SET
FORTH IN SECTION 4(B) HERETO, (C) IMMEDIATELY NOTIFY THE SECURED PARTY UPON
OBTAINING AN ORGANIZATIONAL IDENTIFICATION NUMBER, IF ON THE DATE HEREOF SUCH
GRANTOR DID NOT HAVE SUCH IDENTIFICATION NUMBER, AND (D) KEEP ADEQUATE RECORDS

 

--------------------------------------------------------------------------------


 


CONCERNING THE ACCOUNTS AND CHATTEL PAPER AND PERMIT REPRESENTATIVES OF THE
SECURED PARTY DURING NORMAL BUSINESS HOURS ON REASONABLE NOTICE TO SUCH GRANTOR,
TO INSPECT AND MAKE ABSTRACTS FROM SUCH RECORDS AND CHATTEL PAPER.


 


(II)           EACH GRANTOR WILL, EXCEPT AS OTHERWISE PROVIDED IN THIS
SUBSECTION (F), CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO
BECOME DUE UNDER THE ACCOUNTS.  IN CONNECTION WITH SUCH COLLECTIONS, SUCH
GRANTOR MAY (AND, AT THE SECURED PARTY’S DIRECTION, WILL) TAKE SUCH ACTION AS
SUCH GRANTOR OR THE SECURED PARTY MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE
COLLECTION OR PERFORMANCE OF THE ACCOUNTS; PROVIDED, HOWEVER, THAT THE SECURED
PARTY SHALL HAVE THE RIGHT AT ANY TIME, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO NOTIFY THE ACCOUNT DEBTORS OR OBLIGORS
UNDER ANY ACCOUNTS OF THE ASSIGNMENT OF SUCH ACCOUNTS TO THE SECURED PARTY AND
TO DIRECT SUCH ACCOUNT DEBTORS OR OBLIGORS TO MAKE PAYMENT OF ALL AMOUNTS DUE OR
TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE SECURED PARTY OR ITS
DESIGNATED AGENT AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF SUCH GRANTOR
AND TO THE EXTENT PERMITTED BY LAW, TO ENFORCE COLLECTION OF ANY SUCH ACCOUNTS
AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME
MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE DONE.  AFTER RECEIPT BY
A GRANTOR OF A NOTICE FROM THE SECURED PARTY THAT THE SECURED PARTY HAS
NOTIFIED, INTENDS TO NOTIFY, OR HAS ENFORCED OR INTENDS TO ENFORCE A GRANTOR’S
RIGHTS AGAINST THE ACCOUNT DEBTORS OR OBLIGORS UNDER ANY ACCOUNTS AS REFERRED TO
IN THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE, (A) ALL AMOUNTS AND
PROCEEDS (INCLUDING INSTRUMENTS) RECEIVED BY SUCH GRANTOR IN RESPECT OF THE
ACCOUNTS SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE SECURED PARTY
HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE
FORTHWITH PAID OVER TO THE SECURED PARTY IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY ENDORSEMENT) TO BE HELD AS CASH COLLATERAL AND APPLIED AS
SPECIFIED IN SECTION 7(B) HEREOF, AND (B) SUCH GRANTOR WILL NOT ADJUST, SETTLE
OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY ACCOUNT OR RELEASE WHOLLY OR PARTLY
ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF OR ALLOW ANY CREDIT OR DISCOUNT THEREON. 
IN ADDITION, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE SECURED PARTY MAY (IN ITS SOLE AND ABSOLUTE DISCRETION) DIRECT ANY
OR ALL OF THE BANKS AND FINANCIAL INSTITUTIONS WITH WHICH SUCH GRANTOR EITHER
MAINTAINS A DEPOSIT ACCOUNT OR A LOCKBOX OR DEPOSITS THE PROCEEDS OF ANY
ACCOUNTS TO SEND IMMEDIATELY TO THE SECURED PARTY BY WIRE TRANSFER (TO SUCH
ACCOUNT AS THE SECURED PARTY SHALL SPECIFY, OR IN SUCH OTHER MANNER AS THE
SECURED PARTY SHALL DIRECT) ALL OR A PORTION OF SUCH SECURITIES, CASH,
INVESTMENTS AND OTHER ITEMS HELD BY SUCH INSTITUTION.  ANY SUCH SECURITIES,
CASH, INVESTMENTS AND OTHER ITEMS SO RECEIVED BY THE SECURED PARTY SHALL (IN THE
SOLE AND ABSOLUTE DISCRETION OF THE SECURED PARTY) BE HELD AS ADDITIONAL
COLLATERAL FOR THE OBLIGATIONS OR DISTRIBUTED IN ACCORDANCE WITH SECTION 7
HEREOF.


 


(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY BREACH OR
DEFAULT UNDER ANY MATERIAL LICENSE REFERRED TO IN SCHEDULE II HERETO BY ANY
PARTY THERETO OTHER THAN A GRANTOR, THE GRANTOR PARTY THERETO WILL, PROMPTLY
AFTER OBTAINING KNOWLEDGE THEREOF, GIVE THE SECURED PARTY WRITTEN NOTICE OF THE
NATURE AND DURATION THEREOF, SPECIFYING WHAT ACTION, IF ANY, IT HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO AND THEREAFTER WILL TAKE REASONABLE STEPS
TO PROTECT AND PRESERVE ITS RIGHTS AND REMEDIES IN RESPECT OF SUCH BREACH OR
DEFAULT, OR WILL OBTAIN OR ACQUIRE AN APPROPRIATE SUBSTITUTE LICENSE.


 


(IV)          EACH GRANTOR WILL, AT ITS EXPENSE, PROMPTLY DELIVER TO THE SECURED
PARTY A COPY OF EACH NOTICE OR OTHER COMMUNICATION RECEIVED BY IT BY WHICH ANY
OTHER PARTY TO ANY MATERIAL LICENSE REFERRED TO IN SCHEDULE II HERETO PURPORTS
TO EXERCISE ANY OF ITS RIGHTS OR

 

--------------------------------------------------------------------------------


 


AFFECT ANY OF ITS OBLIGATIONS THEREUNDER, TOGETHER WITH A COPY OF ANY REPLY BY
SUCH GRANTOR THERETO.


 


(V)           EACH GRANTOR WILL EXERCISE PROMPTLY AND DILIGENTLY EACH AND EVERY
RIGHT WHICH IT MAY HAVE UNDER EACH MATERIAL LICENSE (OTHER THAN ANY RIGHT OF
TERMINATION) AND WILL DULY PERFORM AND OBSERVE IN ALL RESPECTS ALL OF ITS
OBLIGATIONS UNDER EACH MATERIAL LICENSE AND WILL TAKE ALL ACTION REASONABLY
NECESSARY TO MAINTAIN SUCH LICENSES IN FULL FORCE AND EFFECT.  NO GRANTOR WILL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SECURED PARTY, CANCEL, TERMINATE, AMEND
OR OTHERWISE MODIFY IN ANY RESPECT, OR WAIVE ANY PROVISION OF, ANY MATERIAL
LICENSE REFERRED TO IN SCHEDULE II HERETO.


 


(G)           TRANSFERS AND OTHER LIENS.


 


(I)            NO GRANTOR WILL SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE),
LEASE, LICENSE, EXCHANGE OR OTHERWISE TRANSFER OR DISPOSE OF ANY OF THE
COLLATERAL, EXCEPT (A) INVENTORY IN THE ORDINARY COURSE OF BUSINESS, AND
(B) WORN-OUT OR OBSOLETE ASSETS NOT NECESSARY TO THE BUSINESS.


 


(II)           NO GRANTOR WILL CREATE, SUFFER TO EXIST OR GRANT ANY LIEN UPON OR
WITH RESPECT TO ANY COLLATERAL OTHER THAN A PERMITTED LIEN.


 


(H)           INTELLECTUAL PROPERTY.


 


(I)            IF APPLICABLE, EACH GRANTOR SHALL, UPON THE SECURED PARTY’S
WRITTEN REQUEST, DULY EXECUTE AND DELIVERED THE APPLICABLE ASSIGNMENT FOR
SECURITY IN THE FORM ATTACHED HERETO AS EXHIBIT A.  EACH GRANTOR (EITHER ITSELF
OR THROUGH LICENSEES) WILL, AND WILL CAUSE EACH LICENSEE THEREOF TO, TAKE ALL
ACTION NECESSARY TO MAINTAIN ALL OF THE INTELLECTUAL PROPERTY IN FULL FORCE AND
EFFECT, INCLUDING, WITHOUT LIMITATION, USING THE PROPER STATUTORY NOTICES AND
MARKINGS AND USING THE TRADEMARKS ON EACH APPLICABLE TRADEMARK CLASS OF GOODS IN
ORDER TO SO MAINTAIN THE TRADEMARKS IN FULL FORCE AND FREE FROM ANY CLAIM OF
ABANDONMENT FOR NON-USE, AND SUCH GRANTOR WILL NOT (NOR PERMIT ANY LICENSEE
THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY INTELLECTUAL
PROPERTY MAY BECOME INVALIDATED; PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, SUCH GRANTOR SHALL NOT HAVE AN
OBLIGATION TO USE OR TO MAINTAIN ANY INTELLECTUAL PROPERTY (A) THAT RELATES
SOLELY TO ANY PRODUCT OR WORK, THAT HAS BEEN, OR IS IN THE PROCESS OF BEING,
DISCONTINUED, ABANDONED OR TERMINATED, (B) THAT IS BEING REPLACED WITH
INTELLECTUAL PROPERTY SUBSTANTIALLY SIMILAR TO THE INTELLECTUAL PROPERTY THAT
MAY BE ABANDONED OR OTHERWISE BECOME INVALID, SO LONG AS THE FAILURE TO USE OR
MAINTAIN SUCH INTELLECTUAL PROPERTY DOES NOT MATERIALLY ADVERSELY AFFECT THE
VALIDITY OF SUCH REPLACEMENT INTELLECTUAL PROPERTY AND SO LONG AS SUCH
REPLACEMENT INTELLECTUAL PROPERTY IS SUBJECT TO THE LIEN CREATED BY THIS
AGREEMENT OR (C) THAT IS SUBSTANTIALLY THE SAME AS ANOTHER INTELLECTUAL PROPERTY
THAT IS IN FULL FORCE, SO LONG THE FAILURE TO USE OR MAINTAIN SUCH INTELLECTUAL
PROPERTY DOES NOT MATERIALLY ADVERSELY AFFECT THE VALIDITY OF SUCH REPLACEMENT
INTELLECTUAL PROPERTY AND SO LONG AS SUCH OTHER INTELLECTUAL PROPERTY IS SUBJECT
TO THE LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT.  EACH GRANTOR WILL
CAUSE TO BE TAKEN ALL NECESSARY STEPS IN ANY PROCEEDING BEFORE THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE OR ANY
SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR POLITICAL SUBDIVISION THEREOF
TO MAINTAIN EACH REGISTRATION OF THE INTELLECTUAL PROPERTY (OTHER THAN THE
INTELLECTUAL PROPERTY DESCRIBED IN THE PROVISO TO THE IMMEDIATELY PRECEDING
SENTENCE), INCLUDING,

 

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, FILING OF RENEWALS, AFFIDAVITS OF USE, AFFIDAVITS OF
INCONTESTABILITY AND OPPOSITION, INTERFERENCE AND CANCELLATION PROCEEDINGS AND
PAYMENT OF MAINTENANCE FEES, FILING FEES, TAXES OR OTHER GOVERNMENTAL FEES.  IF
ANY INTELLECTUAL PROPERTY (OTHER THAN INTELLECTUAL PROPERTY DESCRIBED IN THE
PROVISO TO THE FIRST SENTENCE OF SUBSECTION (I) OF THIS CLAUSE (H)) IS
INFRINGED, MISAPPROPRIATED, DILUTED OR OTHERWISE VIOLATED IN ANY MATERIAL
RESPECT BY A THIRD PARTY, SUCH GRANTOR SHALL (X) UPON LEARNING OF SUCH
INFRINGEMENT, MISAPPROPRIATION, DILUTION OR OTHER VIOLATION, PROMPTLY NOTIFY THE
SECURED PARTY AND (Y) TO THE EXTENT SUCH GRANTOR SHALL DEEM APPROPRIATE UNDER
THE CIRCUMSTANCES, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION, DILUTION OR
OTHER VIOLATION, SEEK INJUNCTIVE RELIEF WHERE APPROPRIATE AND RECOVER ANY AND
ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION, DILUTION OR OTHER
VIOLATION, OR TAKE SUCH OTHER ACTIONS AS SUCH GRANTOR SHALL DEEM APPROPRIATE
UNDER THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY.  EACH GRANTOR
SHALL FURNISH TO THE SECURED PARTY FROM TIME TO TIME UPON ITS REQUEST STATEMENTS
AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE INTELLECTUAL PROPERTY AND
LICENSES AND SUCH OTHER REPORTS IN CONNECTION WITH THE INTELLECTUAL PROPERTY AND
LICENSES AS THE SECURED PARTY MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL
AND PROMPTLY UPON REQUEST OF THE SECURED PARTY, FOLLOWING RECEIPT BY THE SECURED
PARTY OF ANY SUCH STATEMENTS, SCHEDULES OR REPORTS, SUCH GRANTOR SHALL MODIFY
THIS AGREEMENT BY AMENDING SCHEDULE II HERETO, AS THE CASE MAY BE, TO INCLUDE
ANY INTELLECTUAL PROPERTY AND LICENSE, AS THE CASE MAY BE, WHICH BECOMES PART OF
THE COLLATERAL UNDER THIS AGREEMENT AND SHALL EXECUTE AND AUTHENTICATE SUCH
DOCUMENTS AND DO SUCH ACTS AS SHALL BE NECESSARY OR, IN THE JUDGMENT OF THE
SECURED PARTY, DESIRABLE TO SUBJECT SUCH INTELLECTUAL PROPERTY AND LICENSES TO
THE LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, SUCH GRANTOR MAY NOT ABANDON OR OTHERWISE PERMIT ANY
INTELLECTUAL PROPERTY TO BECOME INVALID WITHOUT THE PRIOR WRITTEN CONSENT OF THE
SECURED PARTY, AND IF ANY INTELLECTUAL PROPERTY IS INFRINGED, MISAPPROPRIATED,
DILUTED OR OTHERWISE VIOLATED IN ANY MATERIAL RESPECT BY A THIRD PARTY, SUCH
GRANTOR WILL TAKE SUCH ACTION AS THE SECURED PARTY SHALL DEEM APPROPRIATE UNDER
THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY.


 


(II)           IN NO EVENT SHALL A GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR THE REGISTRATION OF ANY
TRADEMARK OR COPYRIGHT OR THE ISSUANCE OF ANY PATENT WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, OR IN ANY SIMILAR OFFICE OR AGENCY OF THE UNITED STATES OR ANY
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF UNLESS IT GIVES THE SECURED PARTY
PRIOR WRITTEN NOTICE THEREOF.  UPON REQUEST OF THE SECURED PARTY, EACH GRANTOR
SHALL EXECUTE, AUTHENTICATE AND DELIVER ANY AND ALL ASSIGNMENTS, AGREEMENTS,
INSTRUMENTS, DOCUMENTS AND PAPERS AS THE SECURED PARTY MAY REASONABLY REQUEST TO
EVIDENCE THE SECURED PARTY’S SECURITY INTEREST HEREUNDER IN SUCH INTELLECTUAL
PROPERTY AND THE GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR
REPRESENTED THEREBY, AND SUCH GRANTOR HEREBY APPOINTS THE SECURED PARTY ITS
ATTORNEY-IN-FACT TO EXECUTE AND/OR AUTHENTICATE AND FILE ALL SUCH WRITINGS FOR
THE FOREGOING PURPOSES, ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND
CONFIRMED, AND SUCH POWER (BEING COUPLED WITH AN INTEREST) SHALL BE IRREVOCABLE
UNTIL THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS.


 


(III)          UPON THE SECURED PARTY’S REQUEST, EACH GRANTOR SHALL CAUSE EACH
DOMAIN REGISTRAR WHERE ANY OF SUCH GRANTOR’S INTERNET DOMAIN NAMES ARE
REGISTERED, WHETHER AS OF THE DATE OF THIS AGREEMENT OR AT ANY TIME HEREAFTER,
TO EXECUTE AND DELIVER TO THE SECURED PARTY A DOMAIN NAME CONTROL AGREEMENT, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE SECURED

 

--------------------------------------------------------------------------------


 


PARTY, DULY EXECUTED BY SUCH GRANTOR AND SUCH DOMAIN REGISTRAR, OR ENTER INTO
OTHER ARRANGEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY,
PURSUANT TO WHICH SUCH DOMAIN REGISTRAR SHALL IRREVOCABLY AGREE, INTER ALIA,
THAT (I) IT WILL COMPLY AT ANY TIME WITH THE INSTRUCTIONS ORIGINATED BY THE
SECURED PARTY TO SUCH DOMAIN REGISTRAR DIRECTING SUBSTITUTION OF THE SECURED
PARTY OR ITS DESIGNEE AS THE REGISTERED OWNER OF SUCH INTERNET DOMAIN NAMES,
WITHOUT FURTHER CONSENT OF SUCH GRANTOR, WHICH INSTRUCTIONS THE SECURED PARTY
WILL NOT GIVE TO SUCH DOMAIN REGISTRAR IN THE ABSENCE OF A CONTINUING EVENT OF
DEFAULT.


 


(I)            DEPOSIT, COMMODITIES AND SECURITIES ACCOUNTS.  UPON THE SECURED
PARTY’S REQUEST, EACH GRANTOR SHALL CAUSE EACH BANK AND OTHER FINANCIAL
INSTITUTION WITH AN ACCOUNT REFERRED TO IN SCHEDULE IV HERETO TO EXECUTE AND
DELIVER TO THE SECURED PARTY A CONTROL AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SECURED PARTY, DULY EXECUTED BY SUCH GRANTOR AND
SUCH BANK OR FINANCIAL INSTITUTION, OR ENTER INTO OTHER ARRANGEMENTS IN FORM AND
SUBSTANCE SATISFACTORY TO THE SECURED PARTY, PURSUANT TO WHICH SUCH INSTITUTION
SHALL IRREVOCABLY AGREE, INTER ALIA, THAT (I) IT WILL COMPLY AT ANY TIME WITH
THE INSTRUCTIONS ORIGINATED BY THE SECURED PARTY TO SUCH BANK OR FINANCIAL
INSTITUTION DIRECTING THE DISPOSITION OF CASH, COMMODITY CONTRACTS, SECURITIES,
INVESTMENT PROPERTY AND OTHER ITEMS FROM TIME TO TIME CREDITED TO SUCH ACCOUNT,
WITHOUT FURTHER CONSENT OF SUCH GRANTOR, WHICH INSTRUCTIONS THE SECURED PARTY
WILL NOT GIVE TO SUCH BANK OR OTHER FINANCIAL INSTITUTION IN THE ABSENCE OF A
CONTINUING EVENT OF DEFAULT, (II) ALL CASH, COMMODITY CONTRACTS, SECURITIES,
INVESTMENT PROPERTY AND OTHER ITEMS OF SUCH GRANTOR DEPOSITED WITH SUCH
INSTITUTION SHALL BE SUBJECT TO A PERFECTED, FIRST PRIORITY SECURITY INTEREST IN
FAVOR OF THE SECURED PARTY, (III) ANY RIGHT OF SET OFF, BANKER’S LIEN OR OTHER
SIMILAR LIEN, SECURITY INTEREST OR ENCUMBRANCE SHALL BE FULLY WAIVED AS AGAINST
THE SECURED PARTY, AND (IV) UPON RECEIPT OF WRITTEN NOTICE FROM THE SECURED
PARTY DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH BANK OR FINANCIAL
INSTITUTION SHALL IMMEDIATELY SEND TO THE SECURED PARTY BY WIRE TRANSFER (TO
SUCH ACCOUNT AS THE SECURED PARTY SHALL SPECIFY, OR IN SUCH OTHER MANNER AS THE
SECURED PARTY SHALL DIRECT) ALL SUCH CASH, THE VALUE OF ANY COMMODITY CONTRACTS,
SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS HELD BY IT.  WITHOUT THE PRIOR
WRITTEN CONSENT OF THE SECURED PARTY, SUCH GRANTOR SHALL NOT MAKE OR MAINTAIN
ANY DEPOSIT ACCOUNT, COMMODITY ACCOUNT OR SECURITIES ACCOUNT EXCEPT FOR THE
ACCOUNTS SET FORTH IN SCHEDULE IV HERETO.  THE PROVISIONS OF THIS PARAGRAPH
5(I) SHALL NOT APPLY TO (I) DEPOSIT ACCOUNTS FOR WHICH THE SECURED PARTY IS THE
DEPOSITARY AND (II) DEPOSIT ACCOUNTS SPECIALLY AND EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF A GRANTOR’S SALARIED EMPLOYEES.


 


(J)            MOTOR VEHICLES.


 


(I)            UPON THE SECURED PARTY’S WRITTEN REQUEST, EACH GRANTOR SHALL
DELIVER TO THE SECURED PARTY ORIGINALS OF THE CERTIFICATES OF TITLE OR OWNERSHIP
FOR ALL MOTOR VEHICLES OWNED BY IT WITH THE SECURED PARTY LISTED AS LIENHOLDER.


 


(II)           EACH GRANTOR HEREBY APPOINTS THE SECURED PARTY AS ITS
ATTORNEY-IN-FACT, EFFECTIVE THE DATE HEREOF AND TERMINATING UPON THE TERMINATION
OF THIS AGREEMENT, FOR THE PURPOSE OF (A) EXECUTING ON BEHALF OF SUCH GRANTOR
TITLE OR OWNERSHIP APPLICATIONS FOR FILING WITH APPROPRIATE STATE AGENCIES TO
ENABLE MOTOR VEHICLES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR TO BE
RETITLED AND THE SECURED PARTY LISTED AS LIENHOLDER THEREOF, (B) FILING SUCH
APPLICATIONS WITH SUCH STATE AGENCIES, AND (C) EXECUTING SUCH OTHER DOCUMENTS
AND INSTRUMENTS

 

--------------------------------------------------------------------------------


 


ON BEHALF OF, AND TAKING SUCH OTHER ACTION IN THE NAME OF, SUCH GRANTOR AS THE
SECURED PARTY MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF
(INCLUDING, WITHOUT LIMITATION, FOR THE PURPOSE OF CREATING IN FAVOR OF THE
SECURED PARTY A PERFECTED LIEN ON THE MOTOR VEHICLES AND EXERCISING THE RIGHTS
AND REMEDIES OF THE SECURED PARTY HEREUNDER).  THIS APPOINTMENT AS
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL ALL OF THE
OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL IN CASH.


 


(III)          ANY CERTIFICATES OF TITLE OR OWNERSHIP DELIVERED PURSUANT TO THE
TERMS HEREOF SHALL BE ACCOMPANIED BY ODOMETER STATEMENTS FOR EACH MOTOR VEHICLE
COVERED THEREBY.


 


(IV)          SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, UPON THE REQUEST OF SUCH GRANTOR, THE SECURED PARTY SHALL EXECUTE
AND DELIVER TO SUCH GRANTOR SUCH INSTRUMENTS AS SUCH GRANTOR SHALL REASONABLY
REQUEST TO REMOVE THE NOTATION OF THE SECURED PARTY AS LIENHOLDER ON ANY
CERTIFICATE OF TITLE FOR ANY MOTOR VEHICLE; PROVIDED, HOWEVER, THAT ANY SUCH
INSTRUMENTS SHALL BE DELIVERED, AND THE RELEASE EFFECTIVE, ONLY UPON RECEIPT BY
THE SECURED PARTY OF A CERTIFICATE FROM SUCH GRANTOR STATING THAT SUCH MOTOR
VEHICLE IS TO BE SOLD OR HAS SUFFERED A CASUALTY LOSS (WITH TITLE THERETO
PASSING TO THE CASUALTY INSURANCE COMPANY THEREFOR IN SETTLEMENT OF THE CLAIM
FOR SUCH LOSS) AND THE AMOUNT THAT SUCH GRANTOR WILL RECEIVE AS SALE PROCEEDS OR
INSURANCE PROCEEDS.  ANY PROCEEDS OF SUCH SALE OR CASUALTY LOSS SHALL BE PAID TO
THE SECURED PARTY HEREUNDER IMMEDIATELY UPON RECEIPT, TO BE APPLIED TO THE
OBLIGATIONS THEN OUTSTANDING.


 


(K)           CONTROL.  EACH GRANTOR HEREBY AGREES TO TAKE ANY OR ALL ACTION
THAT MAY BE NECESSARY OR DESIRABLE OR THAT THE SECURED PARTY MAY REQUEST IN
ORDER FOR THE SECURED PARTY TO OBTAIN CONTROL IN ACCORDANCE WITH SECTIONS 9-105
— 9-107 OF THE CODE WITH RESPECT TO THE FOLLOWING COLLATERAL:  (I) ELECTRONIC
CHATTEL PAPER, (II) INVESTMENT PROPERTY, AND (III) LETTER-OF-CREDIT RIGHTS.


 


(L)            INSPECTION AND REPORTING.  EACH GRANTOR SHALL PERMIT THE SECURED
PARTY, OR ANY AGENT OR REPRESENTATIVES THEREOF OR SUCH PROFESSIONALS OR OTHER
PERSONS AS THE SECURED PARTY MAY DESIGNATE, NOT MORE THAN ONCE A YEAR IN THE
ABSENCE OF AN EVENT OF DEFAULT, (I) TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS
FROM SUCH GRANTOR’S RECORDS AND BOOKS OF ACCOUNT, (II) TO VISIT AND INSPECT ITS
PROPERTIES, (III) TO VERIFY MATERIALS, LEASES, INSTRUMENTS, ACCOUNTS, INVENTORY
AND OTHER ASSETS OF SUCH GRANTOR FROM TIME TO TIME, (III) TO CONDUCT AUDITS,
PHYSICAL COUNTS, APPRAISALS AND/OR VALUATIONS, EXAMINATIONS AT THE LOCATIONS OF
SUCH GRANTOR.  EACH GRANTOR SHALL ALSO PERMIT THE SECURED PARTY, OR ANY AGENT OR
REPRESENTATIVES THEREOF OR SUCH PROFESSIONALS OR OTHER PERSONS AS THE SECURED
PARTY MAY DESIGNATE TO DISCUSS SUCH GRANTOR’S AFFAIRS, FINANCES AND ACCOUNTS
WITH ANY OF ITS DIRECTORS, OFFICERS, MANAGERIAL EMPLOYEES, INDEPENDENT
ACCOUNTANTS OR ANY OF ITS OTHER REPRESENTATIVES.


 


(M)          FUTURE SUBSIDIARIES.  IF ANY GRANTOR SHALL HEREAFTER CREATE OR
ACQUIRE ANY SUBSIDIARY, SIMULTANEOUSLY WITH THE CREATION OF ACQUISITION OF SUCH
SUBSIDIARY, SUCH GRANTOR SHALL CAUSE SUCH SUBSIDIARY TO BECOME A PARTY TO THIS
AGREEMENT AS AN ADDITIONAL “GRANTOR” HEREUNDER, AND TO DULY EXECUTE AND/OR
DELIVER SUCH OPINIONS OF COUNSEL AND OTHER DOCUMENTS, IN FORM AND SUBSTANCE
ACCEPTABLE TO THE SECURED PARTY, AS THE SECURED PARTY SHALL REASONABLY REQUEST
WITH RESPECT THERETO.

 

--------------------------------------------------------------------------------


 


SECTION 6.  ADDITIONAL PROVISIONS CONCERNING THE COLLATERAL. AS OF THE EFFECTIVE
DATE:


 


(A)           EACH GRANTOR HEREBY (I) AUTHORIZES THE SECURED PARTY TO FILE ONE
OR MORE UNIFORM COMMERCIAL CODE FINANCING OR CONTINUATION STATEMENTS, AND
AMENDMENTS THERETO, RELATING TO THE COLLATERAL AND (II) RATIFIES SUCH
AUTHORIZATION TO THE EXTENT THAT THE SECURED PARTY HAS FILED ANY SUCH FINANCING
OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, PRIOR TO THE DATE HEREOF.  A
PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY FINANCING STATEMENT
COVERING THE COLLATERAL OR ANY PART THEREOF SHALL BE SUFFICIENT AS A FINANCING
STATEMENT WHERE PERMITTED BY LAW.


 


(B)           EACH GRANTOR HEREBY IRREVOCABLY APPOINTS THE SECURED PARTY AS ITS
ATTORNEY-IN-FACT AND PROXY, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH
GRANTOR AND IN THE NAME OF SUCH GRANTOR OR OTHERWISE, FROM TIME TO TIME IN THE
SECURED PARTY’S DISCRETION, SO LONG AS AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND IS CONTINUING, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH THE
SECURED PARTY MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT (SUBJECT TO THE RIGHTS OF SUCH GRANTOR UNDER SECTION 5 HEREOF),
INCLUDING, WITHOUT LIMITATION, (I) TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE
PAID TO THE SECURED PARTY PURSUANT TO SECTION 5(E) HEREOF, (II) TO ASK, DEMAND,
COLLECT, SUE FOR, RECOVER, COMPOUND, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS
FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF ANY COLLATERAL, (III) TO
RECEIVE, ENDORSE, AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS AND
CHATTEL PAPER IN CONNECTION WITH CLAUSE (I) OR (II) ABOVE, (IV) TO FILE ANY
CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS WHICH THE SECURED PARTY
MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY COLLATERAL OR
OTHERWISE TO ENFORCE THE RIGHTS OF THE SECURED PARTY WITH RESPECT TO ANY
COLLATERAL, AND (V) TO EXECUTE ASSIGNMENTS, LICENSES AND OTHER DOCUMENTS TO
ENFORCE THE RIGHTS OF THE SECURED PARTY WITH RESPECT TO ANY COLLATERAL.  THIS
POWER IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL ALL OF THE
OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL IN CASH.


 


(C)           FOR THE PURPOSE OF ENABLING THE SECURED PARTY TO EXERCISE RIGHTS
AND REMEDIES HEREUNDER, AT SUCH TIME AS THE SECURED PARTY SHALL BE LAWFULLY
ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, AND FOR NO OTHER PURPOSE, EACH
GRANTOR HEREBY GRANTS TO THE SECURED PARTY, TO THE EXTENT ASSIGNABLE, AN
IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR
OTHER COMPENSATION TO SUCH GRANTOR) TO USE, ASSIGN, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, WHEREVER
THE SAME MAY BE LOCATED, INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL
MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL
COMPUTER PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, BUT SUBJECT TO THE PROVISIONS OF THE
PURCHASE AGREEMENT THAT LIMIT THE RIGHT OF SUCH GRANTOR TO DISPOSE OF ITS
PROPERTY AND SECTION 5(H) HEREOF, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, SUCH GRANTOR MAY EXPLOIT, USE, ENJOY, PROTECT,
LICENSE, SUBLICENSE, ASSIGN, SELL, DISPOSE OF OR TAKE OTHER ACTIONS WITH RESPECT
TO THE INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF ITS BUSINESS.  IN
FURTHERANCE OF THE FOREGOING, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, THE SECURED PARTY SHALL FROM TIME TO TIME, UPON THE REQUEST OF A
GRANTOR, EXECUTE AND DELIVER ANY INSTRUMENTS, CERTIFICATES OR OTHER DOCUMENTS,
IN THE FORM SO REQUESTED, WHICH SUCH GRANTOR SHALL HAVE CERTIFIED ARE
APPROPRIATE (IN SUCH GRANTOR’S JUDGMENT) TO ALLOW IT TO TAKE ANY ACTION
PERMITTED ABOVE (INCLUDING RELINQUISHMENT OF THE LICENSE PROVIDED PURSUANT TO
THIS CLAUSE (C) AS TO ANY INTELLECTUAL PROPERTY).  FURTHER, UPON THE
INDEFEASIBLE PAYMENT IN FULL IN CASH

 

--------------------------------------------------------------------------------


 


OF ALL OF THE OBLIGATIONS, THE SECURED PARTY (SUBJECT TO SECTION 10(E) HEREOF)
SHALL RELEASE AND REASSIGN TO SUCH GRANTOR ALL OF THE SECURED PARTY’S RIGHT,
TITLE AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY, AND THE LICENSES, ALL
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY WHATSOEVER.  THE EXERCISE OF RIGHTS
AND REMEDIES HEREUNDER BY THE SECURED PARTY SHALL NOT TERMINATE THE RIGHTS OF
THE HOLDERS OF ANY LICENSES OR SUBLICENSES THERETOFORE GRANTED BY SUCH GRANTOR
IN ACCORDANCE WITH THE SECOND SENTENCE OF THIS CLAUSE (C).  EACH GRANTOR HEREBY
RELEASES THE SECURED PARTY FROM ANY CLAIMS, CAUSES OF ACTION AND DEMANDS AT ANY
TIME ARISING OUT OF OR WITH RESPECT TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY THE SECURED PARTY UNDER THE POWERS OF ATTORNEY GRANTED HEREIN OTHER THAN
ACTIONS TAKEN OR OMITTED TO BE TAKEN THROUGH THE SECURED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A FINAL DETERMINATION OF A
COURT OF COMPETENT JURISDICTION.


 


(D)           IF A GRANTOR FAILS TO PERFORM ANY AGREEMENT CONTAINED HEREIN, THE
SECURED PARTY MAY ITSELF PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT OR
OBLIGATION, IN THE NAME OF SUCH GRANTOR OR THE SECURED PARTY, AND THE EXPENSES
OF THE SECURED PARTY INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY SUCH
GRANTOR PURSUANT TO SECTION 8 HEREOF AND SHALL BE SECURED BY THE COLLATERAL.


 


(E)           THE POWERS CONFERRED ON THE SECURED PARTY HEREUNDER ARE SOLELY TO
PROTECT ITS INTEREST IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO
EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE CUSTODY OF ANY COLLATERAL IN ITS
POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER, THE
SECURED PARTY SHALL HAVE NO DUTY AS TO ANY COLLATERAL OR AS TO THE TAKING OF ANY
NECESSARY STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS
PERTAINING TO ANY COLLATERAL.


 


(F)            ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING (I) EACH GRANTOR
SHALL REMAIN LIABLE UNDER THE LICENSES AND OTHERWISE WITH RESPECT TO ANY OF THE
COLLATERAL TO THE EXTENT SET FORTH THEREIN TO PERFORM ALL OF ITS OBLIGATIONS
THEREUNDER TO THE SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED,
(II) THE EXERCISE BY THE SECURED PARTY OF ANY OF ITS RIGHTS HEREUNDER SHALL NOT
RELEASE SUCH GRANTOR FROM ANY OF ITS OBLIGATIONS UNDER THE LICENSES OR OTHERWISE
IN RESPECT OF THE COLLATERAL, AND (III) THE SECURED PARTY SHALL NOT HAVE ANY
OBLIGATION OR LIABILITY BY REASON OF THIS AGREEMENT UNDER THE LICENSES OR WITH
RESPECT TO ANY OF THE OTHER COLLATERAL, NOR SHALL THE SECURED PARTY BE OBLIGATED
TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF SUCH GRANTOR THEREUNDER OR TO
TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED HEREUNDER.


 


SECTION 7.  REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:


 


(A)           THE SECURED PARTY MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE
AVAILABLE TO IT, ALL OF THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT
UNDER THE CODE (WHETHER OR NOT THE CODE APPLIES TO THE AFFECTED COLLATERAL), AND
ALSO MAY (I) TAKE ABSOLUTE CONTROL OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, TRANSFER INTO THE SECURED PARTY’S NAME OR INTO THE NAME OF ITS
NOMINEE OR NOMINEES (TO THE EXTENT THE SECURED PARTY HAS NOT THERETOFORE DONE
SO) AND THEREAFTER RECEIVE, FOR THE BENEFIT OF THE SECURED PARTY, ALL PAYMENTS
MADE THEREON, GIVE ALL CONSENTS, WAIVERS AND RATIFICATIONS IN RESPECT THEREOF
AND OTHERWISE ACT WITH RESPECT THERETO AS THOUGH IT WERE THE OUTRIGHT OWNER

 

--------------------------------------------------------------------------------


 


THEREOF, (II) REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT
WILL AT ITS EXPENSE AND UPON REQUEST OF THE SECURED PARTY FORTHWITH, ASSEMBLE
ALL OR PART OF ITS RESPECTIVE COLLATERAL AS DIRECTED BY THE SECURED PARTY AND
MAKE IT AVAILABLE TO THE SECURED PARTY AT A PLACE OR PLACES TO BE DESIGNATED BY
THE SECURED PARTY THAT IS REASONABLY CONVENIENT TO BOTH PARTIES, AND THE SECURED
PARTY MAY ENTER INTO AND OCCUPY ANY PREMISES OWNED OR LEASED BY SUCH GRANTOR
WHERE THE COLLATERAL OR ANY PART THEREOF IS LOCATED OR ASSEMBLED FOR A
REASONABLE PERIOD IN ORDER TO EFFECTUATE THE SECURED PARTY’S RIGHTS AND REMEDIES
HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH
OCCUPATION, AND (III) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW AND WITHOUT ANY
OBLIGATION TO PREPARE OR PROCESS THE COLLATERAL FOR SALE, (A) SELL THE
COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE,
AT ANY OF THE SECURED PARTY’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR
FUTURE DELIVERY, AND AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS THE
SECURED PARTY MAY DEEM COMMERCIALLY REASONABLE AND/OR (B) LEASE, LICENSE OR
DISPOSE OF THE COLLATERAL OR ANY PART THEREOF UPON SUCH TERMS AS THE SECURED
PARTY MAY DEEM COMMERCIALLY REASONABLE.  EACH GRANTOR AGREES THAT, TO THE EXTENT
NOTICE OF SALE OR ANY OTHER DISPOSITION OF ITS RESPECTIVE COLLATERAL SHALL BE
REQUIRED BY LAW, AT LEAST TEN (10) DAYS’ NOTICE TO SUCH GRANTOR OF THE TIME AND
PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER
DISPOSITION OF ITS RESPECTIVE COLLATERAL IS TO BE MADE SHALL CONSTITUTE
REASONABLE NOTIFICATION.  THE SECURED PARTY SHALL NOT BE OBLIGATED TO MAKE ANY
SALE OR OTHER DISPOSITION OF ANY COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING
BEEN GIVEN.  THE SECURED PARTY MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME
TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY,
WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED.  EACH GRANTOR HEREBY WAIVES ANY CLAIMS AGAINST THE SECURED PARTY
ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ITS RESPECTIVE COLLATERAL
MAY HAVE BEEN SOLD AT A PRIVATE SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE
BEEN OBTAINED AT A PUBLIC SALE OR WAS LESS THAN THE AGGREGATE AMOUNT OF THE
OBLIGATIONS, EVEN IF THE SECURED PARTY ACCEPTS THE FIRST OFFER RECEIVED AND DOES
NOT OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE, AND WAIVES ALL RIGHTS THAT
SUCH GRANTOR MAY HAVE TO REQUIRE THAT ALL OR ANY PART OF SUCH COLLATERAL BE
MARSHALLED UPON ANY SALE (PUBLIC OR PRIVATE) THEREOF.  EACH GRANTOR HEREBY
ACKNOWLEDGES THAT (I) ANY SUCH SALE OF ITS RESPECTIVE COLLATERAL BY THE SECURED
PARTY SHALL BE MADE WITHOUT WARRANTY, (II) THE SECURED PARTY MAY SPECIFICALLY
DISCLAIM ANY WARRANTIES OF TITLE, POSSESSION, QUIET ENJOYMENT OR THE LIKE, AND
(III) SUCH ACTIONS SET FORTH IN CLAUSES (I) AND (II) ABOVE SHALL NOT ADVERSELY
EFFECT THE COMMERCIAL REASONABLENESS OF ANY SUCH SALE OF COLLATERAL.  IN
ADDITION TO THE FOREGOING, (1) UPON WRITTEN NOTICE TO ANY GRANTOR FROM THE
SECURED PARTY, SUCH GRANTOR SHALL CEASE ANY USE OF THE INTELLECTUAL PROPERTY OR
ANY TRADEMARK, PATENT OR COPYRIGHT SIMILAR THERETO FOR ANY PURPOSE DESCRIBED IN
SUCH NOTICE; (2) THE SECURED PARTY MAY, AT ANY TIME AND FROM TIME TO TIME, UPON
10 DAYS’ PRIOR NOTICE TO SUCH GRANTOR, LICENSE, WHETHER GENERAL, SPECIAL OR
OTHERWISE, AND WHETHER ON AN EXCLUSIVE OR NON-EXCLUSIVE BASIS, ANY OF THE
INTELLECTUAL PROPERTY, THROUGHOUT THE UNIVERSE FOR SUCH TERM OR TERMS, ON SUCH
CONDITIONS, AND IN SUCH MANNER, AS THE SECURED PARTY SHALL IN ITS SOLE
DISCRETION DETERMINE; AND (3) THE SECURED PARTY MAY, AT ANY TIME, PURSUANT TO
THE AUTHORITY GRANTED IN SECTION 6 HEREOF (SUCH AUTHORITY BEING EFFECTIVE UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), EXECUTE AND
DELIVER ON BEHALF OF SUCH GRANTOR, ONE OR MORE INSTRUMENTS OF ASSIGNMENT OF THE
INTELLECTUAL PROPERTY (OR ANY APPLICATION OR REGISTRATION THEREOF), IN FORM
SUITABLE FOR FILING, RECORDING OR REGISTRATION IN ANY COUNTRY.


 


(B)           ANY CASH HELD BY THE SECURED PARTY AS COLLATERAL AND ALL CASH
PROCEEDS RECEIVED BY THE SECURED PARTY IN RESPECT OF ANY SALE OF OR COLLECTION
FROM, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL MAY, IN THE
DISCRETION OF THE SECURED PARTY, BE HELD BY THE

 

--------------------------------------------------------------------------------


 


SECURED PARTY AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED
(AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE SECURED PARTY PURSUANT TO SECTION 8
HEREOF) IN WHOLE OR IN PART BY THE SECURED PARTY AGAINST, ALL OR ANY PART OF THE
OBLIGATIONS IN SUCH ORDER AS THE SECURED PARTY SHALL ELECT, CONSISTENT WITH THE
PROVISIONS OF THE PURCHASE AGREEMENT.  ANY SURPLUS OF SUCH CASH OR CASH PROCEEDS
HELD BY THE SECURED PARTY AND REMAINING AFTER THE INDEFEASIBLE PAYMENT IN FULL
IN CASH OF ALL OF THE OBLIGATIONS SHALL BE PAID OVER TO WHOMSOEVER SHALL BE
LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT OF COMPETENT JURISDICTION
SHALL DIRECT.


 


(C)           IN THE EVENT THAT THE PROCEEDS OF ANY SUCH SALE, COLLECTION OR
REALIZATION ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH THE SECURED PARTY IS
LEGALLY ENTITLED, SUCH EACH SHALL BE LIABLE FOR THE DEFICIENCY, TOGETHER WITH
THE COSTS OF COLLECTION AND THE REASONABLE FEES, COSTS, EXPENSES AND OTHER
CLIENT CHARGES OF ANY ATTORNEYS EMPLOYED BY THE SECURED PARTY TO COLLECT SUCH
DEFICIENCY.


 


(D)           EACH GRANTOR HEREBY ACKNOWLEDGES THAT IF THE SECURED PARTY
COMPLIES WITH ANY APPLICABLE STATE, PROVINCIAL, OR FEDERAL LAW REQUIREMENTS IN
CONNECTION WITH A DISPOSITION OF THE COLLATERAL, SUCH COMPLIANCE WILL NOT
ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OR OTHER DISPOSITION
OF THE COLLATERAL.


 


(E)           THE SECURED PARTY SHALL NOT BE REQUIRED TO MARSHAL ANY PRESENT OR
FUTURE COLLATERAL SECURITY (INCLUDING, BUT NOT LIMITED TO, THIS AGREEMENT AND
THE COLLATERAL) FOR, OR OTHER ASSURANCES OF PAYMENT OF, THE OBLIGATIONS OR ANY
OF THEM OR TO RESORT TO SUCH COLLATERAL SECURITY OR OTHER ASSURANCES OF PAYMENT
IN ANY PARTICULAR ORDER, AND ALL OF THE SECURED PARTY’S RIGHTS HEREUNDER AND IN
RESPECT OF SUCH COLLATERAL SECURITY AND OTHER ASSURANCES OF PAYMENT SHALL BE
CUMULATIVE AND IN ADDITION TO ALL OTHER RIGHTS, HOWEVER EXISTING OR ARISING.  TO
THE EXTENT THAT EACH GRANTOR LAWFULLY MAY, SUCH GRANTOR HEREBY AGREES THAT IT
WILL NOT INVOKE ANY LAW RELATING TO THE MARSHALLING OF COLLATERAL WHICH MIGHT
CAUSE DELAY IN OR IMPEDE THE ENFORCEMENT OF THE SECURED PARTY’S RIGHTS UNDER
THIS AGREEMENT OR UNDER ANY OTHER INSTRUMENT CREATING OR EVIDENCING ANY OF THE
OBLIGATIONS OR UNDER WHICH ANY OF THE OBLIGATIONS IS OUTSTANDING OR BY WHICH ANY
OF THE OBLIGATIONS IS SECURED OR PAYMENT THEREOF IS OTHERWISE ASSURED, AND, TO
THE EXTENT THAT IT LAWFULLY MAY, SUCH GRANTOR HEREBY IRREVOCABLY WAIVES THE
BENEFITS OF ALL SUCH LAWS.


 


SECTION 8.  INDEMNITY AND EXPENSES. AS OF THE EFFECTIVE DATE:


 


(A)           EACH GRANTOR AGREES, JOINTLY AND SEVERALLY, TO DEFEND, PROTECT,
INDEMNIFY AND HOLD THE SECURED PARTY HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES, OBLIGATIONS, PENALTIES, FEES, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES, COSTS, EXPENSES,
AND DISBURSEMENTS OF SUCH PERSON’S COUNSEL) TO THE EXTENT THAT THEY ARISE OUT OF
OR OTHERWISE RESULT FROM THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ENFORCEMENT OF THIS AGREEMENT), EXCEPT CLAIMS, LOSSES OR LIABILITIES RESULTING
SOLELY AND DIRECTLY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(B)           EACH GRANTOR AGREES, JOINTLY AND SEVERALLY, TO UPON DEMAND PAY TO
THE SECURED PARTY THE AMOUNT OF ANY AND ALL COSTS AND EXPENSES, INCLUDING THE
REASONABLE FEES, COSTS, EXPENSES AND DISBURSEMENTS OF COUNSEL FOR THE SECURED
PARTY AND OF ANY EXPERTS AND AGENTS (INCLUDING, WITHOUT LIMITATION, ANY
COLLATERAL TRUSTEE WHICH MAY ACT AS AGENT OF THE SECURED

 

--------------------------------------------------------------------------------


 


PARTY), WHICH THE SECURED PARTY MAY INCUR IN CONNECTION WITH (I) THE
PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, RECORDATION, ADMINISTRATION,
AMENDMENT, WAIVER OR OTHER MODIFICATION OR TERMINATION OF THIS AGREEMENT,
(II) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION
FROM, OR OTHER REALIZATION UPON, ANY COLLATERAL, (III) THE EXERCISE OR
ENFORCEMENT OF ANY OF THE RIGHTS OF THE SECURED PARTY HEREUNDER, OR (IV) THE
FAILURE BY ANY GRANTOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.


 


SECTION 9.  NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED (BY CERTIFIED MAIL, POSTAGE
PREPAID AND RETURN RECEIPT REQUESTED), TELECOPIED OR DELIVERED, IF TO A GRANTOR
AT ITS ADDRESS SPECIFIED BELOW AND IF TO THE SECURED PARTY TO IT, AT ITS ADDRESS
SPECIFIED BELOW; OR AS TO ANY SUCH PERSON, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PERSON IN A WRITTEN NOTICE TO SUCH OTHER PERSON COMPLYING AS
TO DELIVERY WITH THE TERMS OF THIS SECTION 9.  ALL SUCH NOTICES AND OTHER
COMMUNICATIONS SHALL BE EFFECTIVE (A) IF SENT BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, WHEN RECEIVED OR THREE DAYS AFTER DEPOSITED IN THE MAILS, WHICHEVER
OCCURS FIRST, (B) IF TELECOPIED, WHEN TRANSMITTED (DURING NORMAL BUSINESS HOURS)
AND CONFIRMATION IS RECEIVED, OTHERWISE, THE DAY AFTER THE NOTICE WAS
TRANSMITTED IF CONFIRMATION IS RECEIVED, OR (C) IF DELIVERED, UPON DELIVERY.


 


SECTION 10.  MISCELLANEOUS.


 


(A)           NO AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS IT IS IN WRITING AND SIGNED BY EACH GRANTOR AND THE SECURED PARTY, AND NO
WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND NO CONSENT TO ANY DEPARTURE BY A
GRANTOR THEREFROM, SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY THE
SECURED PARTY, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN. ANY AMENDMENT OR
WAIVER EFFECTED IN ACCORDANCE WITH THIS SECTION SHALL BE BINDING UPON ALL
PARTIES OF THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNEES.


 


(B)           NO FAILURE ON THE PART OF THE SECURED PARTY TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS AND
REMEDIES OF THE SECURED PARTY OR ANY BUYER PROVIDED HEREIN ARE CUMULATIVE AND
ARE IN ADDITION TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES PROVIDED BY
LAW.


 


(C)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY
WAIVES PROMPTNESS, DILIGENCE, NOTICE OF ACCEPTANCE AND ANY OTHER NOTICE WITH
RESPECT TO ANY OF THE OBLIGATIONS AND THIS AGREEMENT AND ANY REQUIREMENT THAT
THE SECURED PARTY EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST ANY OTHER PERSON
OR ANY COLLATERAL.  EACH GRANTOR ACKNOWLEDGES THAT IT WILL RECEIVE DIRECT AND
INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED HEREIN AND THAT
THE WAIVER SET FORTH IN THIS SECTION 10(C) IS KNOWINGLY MADE IN CONTEMPLATION OF
SUCH BENEFITS.  THE GRANTORS HEREBY WAIVE ANY RIGHT TO REVOKE THIS AGREEMENT,
AND ACKNOWLEDGE THAT THIS AGREEMENT IS CONTINUING IN NATURE AND APPLIES TO ALL
OBLIGATIONS, WHETHER EXISTING NOW OR IN THE FUTURE.


 


(D)           NO GRANTOR MAY EXERCISE ANY RIGHTS THAT IT MAY NOW OR HEREAFTER
ACQUIRE AGAINST ANY OTHER GRANTOR THAT ARISE FROM THE EXISTENCE, PAYMENT,
PERFORMANCE OR ENFORCEMENT OF ANY GRANTOR’S OBLIGATIONS UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF

 

--------------------------------------------------------------------------------



 


SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY
RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF THE SECURED PARTY AGAINST ANY
GRANTOR OR ANY COLLATERAL, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN
EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING, WITHOUT LIMITATION,
THE RIGHT TO TAKE OR RECEIVE FROM ANY GRANTOR, DIRECTLY OR INDIRECTLY, IN CASH
OR OTHER PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY
SOLELY ON ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, UNLESS AND UNTIL ALL OF THE
OBLIGATIONS SHALL HAVE INDEFEASIBLY BEEN PAID IN FULL IN CASH.  IF ANY AMOUNT
SHALL BE PAID TO A GRANTOR IN VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE AT
ANY TIME PRIOR TO THE LATER OF THE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS,
SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE SECURED PARTY AND
SHALL FORTHWITH BE PAID TO THE SECURED PARTY TO BE CREDITED AND APPLIED TO THE
OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE TERMS HEREOF,
OR TO BE HELD AS COLLATERAL FOR ANY OBLIGATIONS THEREAFTER ARISING.


 


(E)           ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PORTIONS HEREOF OR THEREOF OR AFFECTING THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


(F)            THIS AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST IN THE
COLLATERAL AND SHALL (I) REMAIN IN FULL FORCE AND EFFECT UNTIL THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF THE OBLIGATIONS, AND (II) BE BINDING ON EACH GRANTOR
AND ALL OTHER PERSONS WHO BECOME BOUND AS DEBTOR TO THIS AGREEMENT IN ACCORDANCE
WITH SECTION 9-203(D) OF THE CODE AND SHALL INURE, TOGETHER WITH ALL RIGHTS AND
REMEDIES OF THE SECURED PARTY HEREUNDER, TO THE BENEFIT OF THE SECURED PARTY AND
ITS RESPECTIVE PERMITTED SUCCESSORS, TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING
THE GENERALITY OF CLAUSE (II) OF THE IMMEDIATELY PRECEDING SENTENCE, WITHOUT
NOTICE TO ANY GRANTOR, THE SECURED PARTY MAY ASSIGN OR OTHERWISE TRANSFER ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, TO ANY OTHER PERSON AND SUCH OTHER
PERSON SHALL THEREUPON BECOME VESTED WITH ALL OF THE BENEFITS IN RESPECT THEREOF
GRANTED TO THE SECURED PARTY HEREIN OR OTHERWISE.  UPON ANY SUCH ASSIGNMENT OR
TRANSFER, ALL REFERENCES IN THIS AGREEMENT TO THE SECURED PARTY SHALL MEAN THE
ASSIGNEE OF THE SECURED PARTY.  NONE OF THE RIGHTS OR OBLIGATIONS OF ANY GRANTOR
HEREUNDER MAY BE ASSIGNED OR OTHERWISE TRANSFERRED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SECURED PARTY, AND ANY SUCH ASSIGNMENT OR TRANSFER WITHOUT THE
CONSENT OF THE SECURED PARTY SHALL BE NULL AND VOID.


 


(G)           UPON THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS,
(I) THIS AGREEMENT AND THE SECURITY INTERESTS CREATED HEREBY SHALL TERMINATE AND
ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE RESPECTIVE GRANTOR THAT GRANTED
SUCH SECURITY INTERESTS HEREUNDER, AND (II) THE SECURED PARTY WILL, UPON SUCH
GRANTOR’S REQUEST AND AT SUCH GRANTOR’S EXPENSE, (A) RETURN TO SUCH GRANTOR SUCH
OF THE COLLATERAL AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE DISPOSED OF OR
APPLIED PURSUANT TO THE TERMS HEREOF, AND (B) EXECUTE AND DELIVER TO SUCH
GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION, ALL WITHOUT ANY REPRESENTATION, WARRANTY OR RECOURSE WHATSOEVER.


 


(H)           THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST


 

--------------------------------------------------------------------------------



 


CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL
ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.


 


(I)            ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.


 


(J)            EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) THE SECURED PARTY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE
PARTIES HERETO.


 


(K)           EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFORESAID COURTS IN ANY SUCH ACTION, SUIT OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR
FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED HEREIN,
SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.


 


(L)            NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE SECURED
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GRANTOR OR ANY PROPERTY OF SUCH
GRANTOR IN ANY OTHER JURISDICTION.


 


(M)          EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION, SUIT OR PROCEEDING REFERRED TO
IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 


(N)           SECTION HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.


 

--------------------------------------------------------------------------------



 


(O)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE IN THE
SAME AGREEMENT.


 


SECTION 11.  SENIOR DOCUMENTS.


 


(A)           ANY AMENDMENT TO THE SENIOR DOCUMENTS (AS DEFINED IN THE
SUBORDINATION AGREEMENT) HAVING A MATERIAL ADVERSE EFFECT ON THE SECURED PARTY’S
RIGHTS UNDER THE JUNIOR DOCUMENTS (AS DEFINED IN THE SUBORDINATION AGREEMENT),
SHALL BE SUBJECT TO THE PRIOR CONSENT OF THE SECURED PARTY, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

ANSWERS CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

GURUNET ISRAEL LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

LEXICO PUBLISHING GROUP, LLC

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

[Signatures continued.]

 

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

 

As Secured Parties:

 

 

 

 

 

BRIAN KARIGER, AS TRUSTEE OF THE BRIAN PATRICK KARIGER CHARITABLE REMAINDER
UNITRUST TRUST DATED APRIL 9, 2007

 

 

 

 

 

 

 

 

 

 

 

 

BRIAN KARIGER AS TRUSTEE OF THE BRIAN PATRICK KARIGER REVOCABLE TRUST DATED
FEBRUARY 9, 2007

 

 

 

 

 

 

 

 

 

 

 

 

DANIEL FIERRO

 

 

 

 

 

 

 

 

 

 

 

 

BRIAN KARIGER, AS SELLERS REPRESENTATIVE

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION

 

Schead. I-

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ANSWERS

 

INTELLECTUAL PROPERTY AND LICENSES

 

Schead. II-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

INTELLECTUAL PROPERTY AND LICENSES

 

Schead. II-

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

LOCATIONS OF ANSWERS

 

LOCATION

 

Description of Location (State if Location

 

 

(i) contains Rolling Stock, other Equipment, Fixtures,

 

 

Goods or Inventory,

 

 

(ii) is chief place of business and

 

 

chief executive office, or

 

 

(iii) contains Records concerning Accounts

 

 

and originals of Chattel Paper)

 

 

 

 

Schead. III-

 

--------------------------------------------------------------------------------


 

LOCATIONS OF EXISTING SUBSIDIARIES

 

LOCATION

 

Description of Location (State if Location

 

 

(i) contains Rolling Stock, other Equipment, Fixtures,

 

 

Goods or Inventory,

 

 

(ii) is chief place of business and

 

 

chief executive office, or

 

 

(iii) contains Records concerning Accounts

 

 

and originals of Chattel Paper)

 

 

 

 

Schead. III-

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS

 

ANSWERS

 

Promissory Notes:

 

Securities and Other Instruments:

 

Name and Address

 

 

 

 

of Institution

 

 

 

 

Maintaining Account

 

Account Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schead. IV-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

Promissory Notes

 

Securities and Other Instruments

 

Name and Address

 

 

 

 

of Institution

 

 

 

 

Maintaining Account

 

Account Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schead. IV-

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

ANSWERS

 

 

UCC-1 FINANCING STATEMENTS

 

Schead. V-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

UCC-1 FINANCING STATEMENTS

 

Schead. V-

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

ANSWERS

 

COMMERCIAL TORT CLAIMS

 

Schead. VI-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

COMMERCIAL TORT CLAIMS

 

Schead. VI-

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT FOR SECURITY

 

 

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

 

WHEREAS,                                                              (the
“Assignor”) [has adopted, used and is using, and holds all right, title and
interest in and to, the trademarks and service marks listed on the annexed
Schedule 1A, which trademarks and service marks are registered or applied for in
the United States Patent and Trademark Office (the “Trademarks”)] [holds all
right, title and interest in the letter patents, design patents and utility
patents listed on the annexed Schedule 1A, which patents are issued or applied
for in the United States Patent and Trademark Office (the “Patents”)] [holds all
right, title and interest in the copyrights listed on the annexed Schedule 1A,
which copyrights are registered in the United States Copyright Office (the
“Copyrights”)];

 

WHEREAS, the Assignor has entered into a Security Agreement, dated as of
                                , 2007 (as amended, restated or otherwise
modified from time to time the “Security Agreement”), in favor of
[                                                  ], as Secured Party (the
“Assignee”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee a continuing security interest in all
right, title and interest of the Assignor in, to and under the [Trademarks,
together with, among other things, the good-will of the business symbolized by
the Trademarks] [Patents] [Copyrights] and the applications and registrations
thereof, and all proceeds thereof, including, without limitation, any and all
causes of action which may exist by reason of infringement thereof and any and
all damages arising from past, present and future violations thereof (the
“Collateral”), to secure the payment, performance and observance of the
“Obligations” (as defined in the Security Agreement);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee a
continuing security interest in the Collateral to secure the prompt payment,
performance and observance of the Obligations.

 

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

Exh. A-

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of                           , 20   

 

 

[GRANTOR]

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF                        

 

ss.:

 

COUNTY OF                      

 

On this          day of                               , 20    , before me
personally came                                 , to me known to be the person
who executed the foregoing instrument, and who, being duly sworn by me, did
depose and say that s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the firm name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

 

 

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

 

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by

 

 

 

Exh. A

 

--------------------------------------------------------------------------------

 